EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 04/28/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	With respect to claim 48, the prior art does not teach or suggest “where a portion of the first tapered cutting surface is disposed within the longitudinal bore of the outer cannula and the second tapered cutting surface is disposed outside the longitudinal bore of the outer cannula such that a proximal end of the second tapered cutting surface is disposed adjacent to a respective cutting surface of the plurality of cutting 
Claims 49, 54, 57-62, and 68 are allowable by virtue of their dependence from claim 48.
With respect to claim 63, the prior art does not teach or suggest “providing a mandrel having a first end and an insulator, the first end operable to be inserted into the first end of the biopsy needle, and the insulator disposed adjacent to the first end; placing a helical coil on an exterior portion of the mandrel adjacent to the first end of the mandrel; inserting the helical coil and the first end of the mandrel into the opening at the first end of the biopsy needle until the insulator contacts the first end of the biopsy needle, such that the helical coil and the first end of the mandrel are positioned at a location within the elongated hollow bore of the biopsy needle” along with the other features of claim 63. 
Claims 64-67 are allowable by virtue of their dependence from claim 48.
With respect to claim 69, the prior art does not teach or suggest “the second tapered cutting surface of the inner penetrator is located distally to the cutting surface of the outer penetrator when the inner penetrator is fully received in the outer penetrator, and where a proximal end of the second tapered cutting surface is disposed adjacent to the cutting surface of the outer penetrator when the inner penetrator is fully received in the outer penetrator” along with the other features of claim 69. 
Claims 70-73 are allowable by virtue of their dependence from claim 69. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791